926 A.2d 437 (2007)
CITY OF PITTSBURGH, Respondent,
v.
FRATERNAL ORDER of POLICE, Fort Pitt Lodge No. 1, Petitioner.
Supreme Court of Pennsylvania.
May 22, 2007.

ORDER
PER CURIAM.
AND NOW, this 22nd day of May 2007, the Petition for Allowance of Appeal is GRANTED, as to the following issue:
Whether the Commonwealth Court's decision permitting the reduction of post-retirement healthcare benefits for active officers conflicts with the Supreme Court's decision in Appeal of Upper Providence Township, 514 Pa. 501, 526 A.2d 315 (1987)?
In briefing this issue, the parties are directed to address whether the arbitrator's award approving a capping of contributions for healthcare benefits for future retirees constitutes a diminishment in benefits in a present employee's pension or retirement system.